

116 HR 4759 IH: Withdrawing from Overburdensome Reviews and Keeping us Safe Act
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4759IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Kevin Hern of Oklahoma introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo increase emergency and disaster relief response, build safer communities, strengthen Second
			 Amendment rights, streamline administrative reviews, and for other
			 purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Withdrawing from Overburdensome Reviews and Keeping us Safe Act or the WORKS Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Effective date.
					Title I—Emergency and Disaster Relief Through Incentivizing Better Preparedness and Response
			 Efforts
					Sec. 1001. National Highway Performance Program.
					Sec. 1002. Emergency relief.
					Sec. 1003. Disaster relief mobilization pilot program.
					Sec. 1004. Improved benefit feasibility assessments for emergency projects.
					Sec. 1005. Enhanced emergency communication of risk.
					Title II—Creating Safer Communities By Reducing Threats and Increasing Coordination While
			 Protecting Second Amendment Rights
					Sec. 2001. Safe Routes to School program.
					Sec. 2002. Safety incentive programs.
					Sec. 2003. Stopping threats on pedestrians.
					Sec. 2004. Cyber security tool; cyber coordinator.
					Sec. 2005. Increased self defense on recreational lands.
					Title III—Streamlining Federal Bureaucracy for Efficient Environmental Reviews on Federal and
			 Tribal Transportation Initiatives
					Sec. 3001. Efficient environmental reviews for project decision making and one Federal decision.
					Sec. 3002. Environmental reviews for certain tribal transportation facilities.
				
 2.DefinitionsIn this Act: (1)DepartmentThe term Department means the Department of Transportation.
 (2)SecretaryThe term Secretary means the Secretary of Transportation. 3.Effective dateThis Act and the amendments made by this Act take effect on October 1, 2020.
		IEmergency and Disaster Relief Through Incentivizing Better Preparedness and Response Efforts
 1001.National Highway Performance ProgramSection 119 of title 23, United States Code, is amended— (1)in subsection (b)—
 (A)in paragraph (2), by striking and at the end; (B)in paragraph (3), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (4)to provide support for measures to increase the resiliency of Federal-aid highways and bridges on and off the National Highway System to mitigate the impacts of sea level rise, extreme weather events, flooding, or other natural disasters.; and
 (2)by adding at the end the following:  (k)Protective features (1)In generalA State may use not more than 15 percent of the funds apportioned to the State under section 104(b)(1) for each fiscal year for one or more protective features on a Federal-aid highway or bridge off the National Highway System, if the protective feature is designed to mitigate the risk of recurring damage, or the cost of future repairs, from extreme weather events, flooding, or other natural disasters.
 (2)Protective features describedA protective feature referred to in paragraph (1) may include— (A)raising roadway grades;
 (B)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas;
 (C)stabilizing slide areas; (D)stabilizing slopes;
 (E)installing riprap; (F)lengthening or raising bridges to increase waterway openings;
 (G)deepening channels to prevent flooding; (H)increasing the size or number of drainage structures;
 (I)replacing culverts with bridges or upsizing culverts; (J)repairing or maintaining tide gates;
 (K)installing seismic retrofits on bridges; (L)adding scour protection at bridges;
 (M)adding scour, stream stability, coastal, or other hydraulic countermeasures, including spur dikes; (N)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and
 (O)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary.
 (3)Savings provisionNothing in this subsection limits the ability of a State to carry out a project otherwise eligible under subsection (d) using funds apportioned under section 104(b)(1)..
 1002.Emergency reliefSection 125 of title 23, United States Code, is amended— (1)in subsection (a)(1), by inserting wildfire, sea level rise, after severe storm;
 (2)by striking subsection (b) and inserting the following:  (b)Restriction on eligibilityFunds under this section shall not be used for the repair or reconstruction of a bridge that has been permanently closed to all vehicular traffic by the Federal, State, Tribal, or responsible local official because of imminent danger of collapse due to a structural deficiency or physical deterioration.; and
 (3)in subsection (d)— (A)in paragraph (2)(A)—
 (i)by striking the period at the end and inserting ; and; (ii)by striking a facility that meets the current and inserting the following:
							
 a facility that—(i)meets the current; and (iii)by adding at the end the following:
							
 (ii)incorporates economically justifiable improvements designed to mitigate the risk of recurring damage from extreme weather events, flooding, or other natural disasters.;
 (B)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively; and (C)by inserting after paragraph (2) the following:
						
							(3)Protective features
 (A)In generalThe cost of an improvement that is part of a project under this section shall be an eligible expense under this section if the improvement is a protective feature that is designed to mitigate the risk of recurring damage, or the cost of future repair, from extreme weather events, flooding, or other natural disasters.
 (B)Protective features describedA protective feature referred to in subparagraph (A) may include— (i)raising roadway grades;
 (ii)relocating roadways in a base floodplain to higher ground above projected flood elevation levels or away from slide prone areas;
 (iii)stabilizing slide areas; (iv)stabilizing slopes;
 (v)installing riprap; (vi)lengthening or raising bridges to increase waterway openings;
 (vii)deepening channels to prevent flooding; (viii)increasing the size or number of drainage structures;
 (ix)replacing culverts with bridges or upsizing culverts; (x)repairing or maintaining tide gates;
 (xi)installing seismic retrofits on bridges; (xii)adding scour protection at bridges;
 (xiii)adding scour, stream stability, coastal, and other hydraulic countermeasures, including spur dikes; (xiv)the use of natural infrastructure to mitigate the risk of recurring damage or the cost of future repair from extreme weather events, flooding, or other natural disasters; and
 (xv)any other features that mitigate the risk of recurring damage or the cost of future repair as a result of extreme weather events, flooding, or other natural disasters, as determined by the Secretary..
					1003.Disaster relief mobilization pilot program
 (a)DefinitionsIn this section: (1)Local communityThe term local community means—
 (A)a unit of local government; (B)a political subdivision of a State or local government;
 (C)a metropolitan planning organization (as defined in section 134(b) of title 23, United States Code);
 (D)a rural planning organization; or (E)a Tribal government.
 (2)Pilot programThe term pilot program means the pilot program established by the Secretary under subsection (b). (b)EstablishmentThe Secretary shall establish and carry out a pilot program under which the Secretary shall provide grants to local communities to develop disaster preparedness and disaster response plans that include the use of bicycles.
				(c)Application and selection requirements
 (1)PartnershipsTo be eligible to receive a grant under the pilot program, a local community shall demonstrate plans to enter into a partnership with—
 (A)one or more nonprofit community organizations active in disaster relief or community development; or
 (B)one or more bicycle or pedestrian advocacy organizations. (2)ApplicationTo be eligible to receive a grant under the pilot program, a local community shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including an identification of each nonprofit community organization and bicycle or pedestrian advocacy organization with which the local community plans to establish a partnership under paragraph (1).
 (3)SelectionFor each fiscal year, the Secretary shall select not fewer than 4, and not more than 10, local communities that meet the eligibility requirements to receive a grant under the pilot program.
 (d)Maximum amountThe maximum amount of a grant under the pilot program shall be $125,000. (e)Use of funds (1)Vulnerability assessment (A)In generalEach recipient of a grant under the pilot program shall carry out a vulnerability assessment of the current infrastructure of the applicable community that supports active transportation, including bicycling, walking, and personal mobility devices, with a particular focus on areas in the local community that—
 (i)have low levels of vehicle ownership; and (ii)lack sufficient active transportation infrastructure routes to public transportation.
 (B)Public participationIn carrying out the vulnerability assessment under subparagraph (A), a grant recipient shall— (i)provide an opportunity for public participation and feedback; and
 (ii)consider public feedback in developing or modifying response plans under paragraph (2). (2)Disaster preparedness and disaster response plansEach recipient of a grant under the pilot program shall develop or modify, as applicable, disaster preparedness and disaster response plans to include the use of bicycles by first responders, emergency workers, and community organization representatives—
 (A)during a mandatory or voluntary evacuation ordered by a Federal, State, Tribal, or local government entity—
 (i)to notify residents of the need to evacuate; (ii)to evacuate individuals and goods; and
 (iii)to reach individuals who are in need of first aid and medical assistance; and (B)after a disaster or emergency declared by a Federal, State, Tribal, or local government entity—
 (i)to participate in search and rescue activities; (ii)to carry commodities to be used for life-saving or life-sustaining purposes, including—
 (I)water; (II)food;
 (III)first aid and other medical supplies; and (IV)power sources and electric supplies, such as cell phones, radios, lights, and batteries;
 (iii)to reach individuals who are in need of the items described in clause (ii); and (iv)to assist with other disaster relief tasks, as appropriate.
 (3)Preparedness training, exercises, and equipmentEach recipient of a grant under the pilot program shall— (A)provide training for first responders, emergency workers, and community organization representatives regarding—
 (i)competent bicycle skills, including the use of cargo bicycles and electric bicycles, as applicable; (ii)basic bicycle maintenance; and
 (iii)methods to use bicycles to carry out the activities described in subparagraphs (A) and (B) of paragraph (2);
 (B)conduct exercises for the purpose of— (i)exercising the skills described in subparagraph (A); and
 (ii)maintaining bicycles and related equipment; and (C)provide bicycles, as necessary and appropriate, to each community organization acting in partnership with the recipient to allow representatives of the organization to assist in disaster preparedness and disaster response efforts.
 (f)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that—
 (1)describes the activities carried out under the pilot program; (2)analyzes the effectiveness of the pilot program; and
 (3)includes recommendations, if any, regarding methods by which to incorporate bicycles into disaster preparedness and disaster response plans in other communities.
 1004.Improved benefit feasibility assessments for emergency projectsSection 5(a)(2)(A) of the Flood Control Act of 1941 (33 U.S.C. 701n(a)(2)(A)) is amended to read as follows:
				
 (A)Consideration of benefitsIn preparing a cost and benefit feasibility assessment for any emergency project described in paragraph (1), the Chief of Engineers shall consider—
 (i)the benefits to be gained by such project for the protection of— (I)residential establishments;
 (II)commercial establishments, including the protection of inventory; and (III)agricultural establishments, including the protection of crops; and
 (ii)the benefits to navigation to be gained by such project.. 1005.Enhanced emergency communication of riskSection 3027(d) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 709c(d)) is amended by inserting , or when the National Weather Service forecasts a possibility that precipitation or runoff will exceed, after when precipitation or runoff exceeds.
			IICreating Safer Communities By Reducing Threats and Increasing Coordination While Protecting Second
			 Amendment Rights
 2001.Safe Routes to School programSection 1404 of SAFETEA–LU (23 U.S.C. 402 note; Public Law 109–59) is amended— (1)in subsection (a), by striking primary and middle and inserting primary, middle, and high; and
 (2)in subsection (k)(2)— (A)in the heading, by striking primary and middle and inserting primary, middle, and high;
 (B)by striking primary and middle and inserting primary, middle, and high; and (C)by striking eighth grade and inserting 12th grade.
					2002.Safety incentive programs
 (a)Formula safety incentive programChapter 1 of title 23, United States Code, is amended by adding at the end the following:  171.Formula safety incentive program (a)DefinitionsIn this section:
 (1)Metropolitan planning organization; urbanized areaThe terms metropolitan planning organization and urbanized area have the meaning given those terms in section 134(b). (2)Transportation management areaThe term transportation management area means a transportation management area identified or designated by the Secretary under section 134(k)(1).
 (3)Vulnerable road userThe term vulnerable road user means a nonmotorist (as that term is used in the Fatality Analysis Reporting System of the National Highway Traffic Safety Administration).
 (4)Vulnerable road user safety focus areaThe term vulnerable road user safety focus area means— (A)an urbanized area with combined fatality rate of vulnerable road users that is greater than 1.5 per 100,000 individuals; or
 (B)a State in which fatalities of vulnerable road users combined represents not less than 15 percent of the total annual crash fatalities in the State.
									(b)Formula funding awards
 (1)In generalFor each fiscal year, the Secretary shall distribute among the States the amounts made available to carry out this section for that fiscal year in accordance with paragraph (2).
 (2)DistributionThe amount for each State shall be determined by multiplying the total amount of funding made available to carry out this section for the applicable fiscal year by the ratio that—
 (A)the total base apportionment for the State under section 104(c); bears to (B)the total base apportionments for all States under section 104(c).
									(c)Safety supplemental
 (1)In generalA State shall use 50 percent of the amount distributed to the State under subsection (b) for each fiscal year to carry out the eligible activities under paragraph (2).
								(2)Eligible activities
 (A)StatesSubject to paragraph (4)(A), a State shall use the funds under paragraph (1) for a highway safety improvement project or strategy included on the State strategic highway safety plan (as defined in section 148(a)) of the State.
 (B)MPOsSubject to paragraph (4)(B), a metropolitan planning organization that is required to obligate funds under subsection (e) shall use the funds under paragraph (1) for a highway safety improvement project (as defined in section 148(a)).
 (3)Federal shareThe Federal share of the cost of a project carried out with funds under paragraph (1) shall be determined in accordance with section 120.
								(4)Limitation on flexibility
 (A)StatesNotwithstanding paragraph (2)(A), a State that is a vulnerable road user safety focus area shall use the funds under paragraph (1) for a highway safety improvement project (as defined in section 148(a)) to improve the safety of vulnerable road users, regardless of whether the project is included on the State strategic highway safety plan (as defined in section 148(a)) of the State.
 (B)MPOsNotwithstanding paragraph (2)(B), a metropolitan planning organization that is required to obligate funds under subsection (e) that contains an area designated as a vulnerable road user safety focus area shall use the funds under paragraph (1) for a highway safety improvement project (as defined in section 148(a)) to improve the safety of vulnerable road users.
									(d)Safety planning incentive
								(1)Vulnerable road user safety assessments
 (A)In generalA State may, in consultation with metropolitan planning organizations within the State, develop and publish a State vulnerable road user safety assessment described in subparagraph (B).
 (B)State vulnerable road user safety assessment describedA vulnerable road user safety assessment referred to in subparagraph (A) is an assessment of the safety performance of the State with respect to vulnerable road users and the plan of the State, developed in consultation with the metropolitan planning organizations within the State, if any, to improve the safety of vulnerable road users, which shall—
 (i)include the approximate location within the State of each vulnerable road user fatality during the most recently reported 2-year period of final data from the Fatality Analysis Reporting System of the National Highway Traffic Safety Administration and the operating speed of the roadway at that location;
 (ii)include the corridors within the State on which a vulnerable road user fatality has occurred during the most recently reported 2-year period of final data from the Fatality Analysis Reporting System of the National Highway Traffic Safety Administration and the operating speeds of those corridors;
 (iii)include a list of projects within the State that primarily address the safety of vulnerable road users that—
 (I)have been completed during the 2 most recent fiscal years prior to date of the publication of the vulnerable road user safety assessment, including the amount of funding that has been dedicated to those projects, described in total amounts and as a percentage of total capital expenditures;
 (II)are planned to be completed during the 2 fiscal years following the date of the publication of the vulnerable road user assessment, including the amount of funding that the State plans to be dedicated to those projects, described in total amounts and as a percentage of total capital expenditures; and
 (III)have the potential to be included on the list described in subclause (II) once the permitting and approval processes for those projects are complete, including the reason for the delay in the completion of those processes, if any; and
 (iv)be reviewed and certified by the Secretary to have met the requirements of this subparagraph. (2)Acceleration of safety project deliveryFor each project identified by a State under paragraph (1)(B)(iii)(III), to the maximum extent practicable, the Secretary, in consultation with the State, shall use the authority under section 1420 of the FAST Act (23 U.S.C. 101 note; Public Law 114–94) to accelerate delivery of the project.
 (3)Safety plan incentiveA State shall use 50 percent of the amounts made available to the State under subsection (b) for each fiscal year to carry out eligible activities under paragraph (4).
								(4)Eligible activities
 (A)In generalA State and any metropolitan planning organization in the State that is required to obligate funds under subsection (e) may use funds under paragraph (3) for a project or strategy described in subsection (c)(2).
 (B)Additional eligibility incentiveIn addition to the eligible activities under subparagraph (A), a State and any metropolitan planning organization in the State that is required to obligate funds under subsection (e) may use the funds under paragraph (3) for a project eligible under section 133(b) if—
 (i)the State has, within the fiscal year prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, conducted and published a vulnerable road user safety assessment described in paragraph (1)(B) that has been approved by the Secretary under clause (iv) of that paragraph; or
 (ii)for a State that has previously published a vulnerable road user safety assessment described in paragraph (1)(B) that has been approved by the Secretary under clause (iv) of that paragraph—
 (I)the State has, within the fiscal year prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, updated the estimates described in clauses (i) and (ii) of paragraph (1)(B); and
 (II)the State and the metropolitan planning organization have, within the 4 fiscal years prior to the fiscal year in which the Secretary is making the grant or by a deadline established by the Secretary in the fiscal year in which the Secretary is making the grant, incorporated a vulnerable road user safety assessment described in paragraph (1)(B) into—
 (aa)a long-range transportation plan developed by the metropolitan planning organization under section 134(c), if any; and
 (bb)the long-range statewide transportation plan developed by the State under section 135(f)(1). (5)Federal shareThe Federal share of the cost of a project carried out using funds under paragraph (3)—
 (A)in the case of a State or metropolitan planning organization within a State that meets the requirements under paragraph (4)(B), may be up to 100 percent, at the discretion of the State; and
 (B)in the case of a State or metropolitan planning organization within a State that is not described in subparagraph (A), shall be determined in accordance with section 120.
									(e)Suballocation requirements
 (1)In generalFor each fiscal year, of the funds made available to a State under subsections (c) and (d)— (A)65 percent of each amount shall be obligated, in proportion to their relative shares of the population of the State—
 (i)in urbanized areas of the State with an urbanized area population of over 200,000; and (ii)in other areas of the State; and
 (B)the remainder may be obligated in any area of the State. (2)Metropolitan areasFunds attributed to an urbanized area under paragraph (1)(A)(i) may be obligated in the metropolitan area established under section 134 that encompasses the urbanized area.
								(3)Distribution among urbanized areas of over 200,000 population
 (A)In generalExcept as provided in subparagraph (B), the amount that a State is required to obligate under paragraph (1)(A)(i) shall be obligated in urbanized areas described in paragraph (1)(A)(i) based on the relative population of the areas.
 (B)Other factorsThe State may obligate the funds described in subparagraph (A) based on other factors if— (i)the State and the relevant metropolitan planning organizations jointly apply to the Secretary for the permission to base the obligation on other factors; and
 (ii)the Secretary grants the request. (4)Consultation in urbanized areasBefore obligating funds for an activity under subsection (c) or (d) in an urbanized area that is not a transportation management area, a State shall consult with any metropolitan planning organization that represents the urbanized area prior to determining which activities should be carried out.
 (5)Consultation in rural areasBefore obligating funds for an eligible activity under subsections (c) and (d) in a rural area, a State shall consult with any regional transportation planning organization or metropolitan planning organization that represents a rural area of the State prior to determining which activities should be carried out..
 (b)Conforming amendmentThe table of sections for chapter I of title 23, United States Code, is amended by adding at the end the following:
					
						
							171. Formula safety incentive program..
				2003.Stopping threats on pedestrians
 (a)Definition of bollard installation projectIn this section, the term bollard installation project means a project to install raised concrete or metal posts on a sidewalk adjacent to a roadway that are designed to slow or stop a motor vehicle.
 (b)EstablishmentNot later than 1 year after the date of enactment of this Act and subject to the availability of appropriations, the Secretary shall establish and carry out a competitive grant pilot program to provide assistance to local government entities for bollard installation projects designed to prevent pedestrian injuries and acts of terrorism in areas used by large numbers of pedestrians.
 (c)ApplicationTo be eligible to receive a grant under this section, a local government entity shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary determines to be appropriate, which shall include, at a minimum—
 (1)a description of the proposed bollard installation project to be carried out; (2)a description of the pedestrian injury or terrorism risks with respect to the proposed installation area; and
 (3)an analysis of how the proposed bollard installation project will mitigate those risks. (d)Use of fundsA recipient of a grant under this section may only use the grant funds for a bollard installation project.
 (e)Federal shareThe Federal share of the costs of a bollard installation project carried out with a grant under this section may be up to 100 percent.
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each of fiscal years 2021 through 2025.
				2004.Cyber security tool; cyber coordinator
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Federal Highway Administration.
 (2)Cyber incidentThe term cyber incident has the meaning given the term significant cyber incident in Presidential Policy Directive–41 (July 26, 2016, relating to cyber incident coordination). (3)Transportation authorityThe term transportation authority means—
 (A)a public authority (as defined in section 101(a) of title 23, United States Code); (B)an owner or operator of a highway (as defined in section 101(a) of title 23, United States Code);
 (C)a manufacturer that manufactures a product related to transportation; and (D)a division office of the Federal Highway Administration.
						(b)Cybersecurity tool
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall develop a tool to assist transportation authorities in identifying, detecting, protecting against, responding to, and recovering from cyber incidents.
 (2)RequirementsIn developing the tool under paragraph (1), the Administrator shall— (A)use the cybersecurity framework established by the National Institute of Standards and Technology and required by Executive Order 13636 of February 12, 2013 (78 Fed. Reg. 11739; relating to improving critical infrastructure cybersecurity);
 (B)establish a structured cybersecurity assessment and development program; (C)consult with appropriate transportation authorities, operating agencies, industry stakeholders, and cybersecurity experts; and
 (D)provide for a period of public comment and review on the tool. (c)Designation of cyber coordinator (1)In generalNot later than 2 years after the date of enactment of this Act, the Administrator shall designate an office as a cyber coordinator, which shall be responsible for monitoring, alerting, and advising transportation authorities of cyber incidents.
 (2)RequirementsThe office designated under paragraph (1) shall— (A)provide to transportation authorities a secure method of notifying a single Federal entity of cyber incidents;
 (B)monitor cyber incidents that affect transportation authorities; (C)alert transportation authorities to cyber incidents that affect those transportation authorities;
 (D)investigate unaddressed cyber incidents that affect transportation authorities; and (E)provide to transportation authorities educational resources, outreach, and awareness on fundamental principles and best practices in cybersecurity for transportation systems.
						2005.Increased self defense on recreational lands
 (a)Protecting the right of individuals To bear arms at water resources development projectsThe Secretary of the Army shall not promulgate or enforce any regulation that prohibits an individual from possessing a firearm, including an assembled, functional, or loaded firearm, at a water resources development project covered under section 327.0 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act), if—
 (1)the individual is not otherwise prohibited by law from possessing the firearm; and (2)the possession of the firearm is in compliance with the law of the State in which the water resources development project is located.
					IIIStreamlining Federal Bureaucracy for Efficient Environmental Reviews on Federal and Tribal
			 Transportation Initiatives
			3001.Efficient environmental reviews for project decision making and one Federal decision
 (a)In generalSection 139 of title 23, United States Code, is amended— (1)in the section heading, by striking decisionmaking and inserting decisionmaking and One Federal Decision;
 (2)in subsection (a)— (A)by redesignating paragraphs (2) through (8) as paragraphs (4), (5), (6), (8), (9), (10), and (11), respectively;
 (B)by inserting after paragraph (1) the following:  (2)AuthorizationThe term authorization means any environmental license, permit, approval, finding, or other administrative decision related to the environmental review process that is required under Federal law to site, construct, or reconstruct a project.
 (3)Environmental documentThe term environmental document includes an environmental assessment, finding of no significant impact, notice of intent, environmental impact statement, or record of decision under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).;
 (C)in subparagraph (B) of paragraph (5) (as so redesignated), by striking process for and completion of any environmental permit and inserting process and schedule, including a timetable for and completion of any environmental permit; and (D)by inserting after paragraph (6) (as so redesignated) the following:
							
								(7)Major project
 (A)In generalThe term major project means a project for which— (i)multiple permits, approvals, reviews, or studies are required under a Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
 (ii)the project sponsor has identified the reasonable availability of funds sufficient to complete the project;
 (iii)the project is not a covered project (as defined in section 41001 of the FAST Act (42 U.S.C. 4370m)); and
										(iv)
 (I)the head of the lead agency has determined that an environmental impact statement is required; or (II)the head of the lead agency has determined that an environmental assessment is required, and the project sponsor requests that the project be treated as a major project.
 (B)ClarificationIn this section, the term major project does not have the same meaning as the term major project as described in section 106(h).; (3)in subsection (b)(1)—
 (A)by inserting , including major projects, after all projects; and (B)by inserting as requested by a project sponsor and after applied,;
 (4)in subsection (c)— (A)in paragraph (6)—
 (i)in subparagraph (B), by striking and at the end; (ii)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (D)to calculate annually the average time taken by the lead agency to complete all environmental documents for each project during the previous fiscal year.; and
 (B)by adding at the end the following:  (7)Process improvements for projects (A)In generalThe Secretary shall review—
 (i)existing practices, procedures, rules, regulations, and applicable laws to identify impediments to meeting the requirements applicable to projects under this section; and
 (ii)best practices, programmatic agreements, and potential changes to internal departmental procedures that would facilitate an efficient environmental review process for projects.
 (B)ConsultationIn conducting the review under subparagraph (A), the Secretary shall consult, as appropriate, with the heads of other Federal agencies that participate in the environmental review process.
 (C)ReportNot later than 2 years after the date of enactment of the America’s Transportation Infrastructure Act of 2019, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (i)the results of the review under subparagraph (A); and (ii)an analysis of whether additional funding would help the Secretary meet the requirements applicable to projects under this section.;
 (5)in subsection (d)— (A)in paragraph (8)—
 (i)in the paragraph heading, by striking NEPA and inserting environmental; (ii)in subparagraph (A)—
 (I)by inserting and except as provided in subparagraph (D) after paragraph (7); (II)by striking permits and inserting authorizations; and
 (III)by striking single environment document and inserting single environmental document for each kind of environmental document; (iii)in subparagraph (B)(i)—
 (I)by striking an environmental document and inserting environmental documents; and (II)by striking permits issued and inserting authorizations; and
 (iv)by adding at the end the following:  (D)ExceptionsThe lead agency may waive the application of subparagraph (A) with respect to a project if—
 (i)the project sponsor requests that agencies issue separate environmental documents; (ii)the obligations of a cooperating agency or participating agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have already been satisfied with respect to the project; or
 (iii)the lead agency determines that reliance on a single environmental document (as described in subparagraph (A)) would not facilitate timely completion of the environmental review process for the project.; and
 (B)by adding at the end the following:  (10)Timely authorizations for major projects (A)DeadlineExcept as provided in subparagraph (C), all authorization decisions necessary for the construction of a major project shall be completed by not later than 90 days after the date of the issuance of a record of decision for the major project.
 (B)DetailThe final environmental impact statement for a major project shall include an adequate level of detail to inform decisions necessary for the role of the participating agencies in the environmental review process.
 (C)Extension of deadlineThe head of the lead agency may extend the deadline under subparagraph (A) if— (i)Federal law prohibits the lead agency or another agency from issuing an approval or permit within the period described in that subparagraph;
 (ii)the project sponsor requests that the permit or approval follow a different timeline; or (iii)an extension would facilitate completion of the environmental review and authorization process of the major project.;
 (6)in subsection (g)(1)— (A)in subparagraph (B)—
 (i)in clause (ii)(IV), by striking schedule for and cost of and inserting time required by an agency to conduct an environmental review and make decisions under applicable Federal law relating to a project (including the issuance or denial of a permit or license) and the cost of; and
 (ii)by adding at the end the following:  (iii)Major project scheduleTo the maximum extent practicable and consistent with applicable Federal law, in the case of a major project, the lead agency shall develop, in concurrence with the project sponsor, a schedule for the major project that is consistent with an agency average of not more than 2 years for the completion of the environmental review process for major projects, as measured from, as applicable—
 (I)the date of publication of a notice of intent to prepare an environmental impact statement to the record of decision; or
 (II)the date on which the head of the lead agency determines that an environmental assessment is required to a finding of no significant impact.;
 (B)by striking subparagraph (D) and inserting the following:  (D)Modification (i)In generalExcept as provided in clause (ii), the lead agency may lengthen or shorten a schedule established under subparagraph (B) for good cause.
									(ii)Exceptions
 (I)Major projectsIn the case of a major project, the lead agency may lengthen a schedule under clause (i) for a cooperating Federal agency by not more than 1 year after the latest deadline established for the major project by the lead agency.
 (II)Shortened schedulesThe lead agency may not shorten a schedule under clause (i) if doing so would impair the ability of a cooperating Federal agency to conduct necessary analyses or otherwise carry out relevant obligations of the Federal agency for the project.;
 (C)by redesignating subparagraph (E) as subparagraph (F); and (D)by inserting after subparagraph (D) the following:
							
 (E)Failure to meet deadlineIf a cooperating Federal agency fails to meet a deadline established under subparagraph (D)(ii)(I)— (i)the cooperating Federal agency shall submit to the Secretary a report that describes the reasons why the deadline was not met; and
 (ii)the Secretary shall— (I)transmit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a copy of the report under clause (i); and
 (II)make the report under clause (i) publicly available on the internet.; and (7)by adding at the end the following:
						
							(p)Accountability and reporting for major projects
 (1)In generalThe Secretary shall establish a performance accountability system to track each major project. (2)RequirementsThe performance accountability system under paragraph (1) shall, for each major project, track, at a minimum—
 (A)the environmental review process for the major project, including the project schedule; (B)whether the lead agency, cooperating agencies, and participating agencies are meeting the schedule established for the environmental review process; and
 (C)the time taken to complete the environmental review process. (q)Development of categorical exclusions (1)In generalNot later than 60 days after the date of enactment of this subsection, the Secretary shall—
 (A)in consultation with the agencies described in paragraph (2), identify the categorical exclusions described in section 771.117 of title 23, Code of Federal Regulations (or successor regulations), that would accelerate delivery of a project if those categorical exclusions were available to those agencies;
 (B)collect existing documentation and substantiating information on the categorical exclusions described in subparagraph (A); and
 (C)provide to each agency described in paragraph (2) a list of the categorical exclusions identified under subparagraph (A) and the documentation and substantiating information under subparagraph (B).
 (2)Agencies describedThe agencies referred to in paragraph (1) are— (A)the Department of the Interior;
 (B)the Department of the Army; (C)the Department of Commerce;
 (D)the Department of Agriculture; (E)the Department of Energy;
 (F)the Department of Defense; and (G)any other Federal agency that has participated in an environmental review process for a project, as determined by the Secretary.
									(3)Adoption of categorical exclusions
 (A)In generalNot later than 1 year after the date on which the Secretary provides the list under paragraph (1)(C), an agency described in paragraph (2) shall publish a notice of proposed rulemaking to propose any categorical exclusions from the list applicable to the agency, subject to the condition that the categorical exclusion identified under paragraph (1)(A) meets the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations).
 (B)Public commentIn a notice of proposed rulemaking under subparagraph (A), the applicable agency may solicit comments on whether any of the proposed new categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (or successor regulations)..
 (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 139 and inserting the following:
					
						
							139. Efficient environmental reviews for project decisionmaking and One Federal Decision..
				3002.Environmental reviews for certain tribal transportation facilities
 (a)SecretaryIn this section, the term Secretary means the Secretary of the Interior. (b)Definition of tribal transportation safety project (1)In generalIn this section, the term tribal transportation safety project means a project described in paragraph (2) that is eligible for funding under section 202 of title 23, United States Code.
 (2)Project describedA project described in this paragraph is a project that corrects or improves a hazardous road location or feature or addresses a highway safety problem through one or more of the activities described in any of the clauses under section 148(a)(4)(B) of title 23, United States Code.
					(c)Reviews of tribal transportation safety projects
 (1)In generalThe Secretary or the Secretary of Transportation, as applicable, or the head of another Federal agency responsible for a decision related to a tribal transportation safety project shall complete any approval or decision for the review of the tribal transportation safety project required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other applicable Federal law on an expeditious basis using the shortest existing applicable process.
 (2)Review of applicationsNot later than 45 days after the date of receipt of a complete application by an Indian tribe for approval of a tribal transportation safety project, the Secretary or the Secretary of Transportation, as applicable, shall—
 (A)take final action on the application; or (B)provide the Indian tribe a schedule for completion of the review described in paragraph (1), including the identification of any other Federal agency that has jurisdiction with respect to the project.
 (3)Decisions under other federal lawsIn any case in which a decision under any other Federal law relating to a tribal transportation safety project (including the issuance or denial of a permit or license) is required, not later than 45 days after the Secretary or the Secretary of Transportation, as applicable, has made all decisions of the lead agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the project, the head of the Federal agency responsible for the decision shall—
 (A)make the applicable decision; or (B)provide the Indian tribe a schedule for making the decision.
 (4)ExtensionsThe Secretary or the Secretary of Transportation, as applicable, or the head of the Federal agency may extend the period under paragraph (2) or (3), as applicable, by an additional 30 days by providing the Indian tribe notice of the extension, including a statement of the need for the extension.
 (5)Notification and explanationIn any case in which a required action is not completed by the deadline under paragraph (2), (3), or (4), as applicable, the Secretary, the Secretary of Transportation, or the head of a Federal agency, as applicable, shall—
 (A)notify the Committees on Indian Affairs and Environment and Public Works of the Senate and the Committee on Natural Resources of the House of Representatives of the failure to comply with the deadline; and
 (B)provide to the Committees described in subparagraph (A) a detailed explanation of the reasons for the failure to comply with the deadline.
						